Citation Nr: 0207551	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  96-37 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
pain, status post laminectomy at L5-S1, thoracolumbar 
myositis, and degenerative disc disease, currently rated as 
40 percent disabling.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The appellant served on active duty from January to April 
1982 and from March to April 1985.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs Regional 
Office (VARO).

In November 1999, the Board remanded this case for additional 
development; this case is once again before the Board. 

FINDINGS OF FACT

1.  Chronic low back pain, status post laminectomy at L5-S1, 
thoracolumbar myositis, and degenerative disc disease results 
in no more than severe disability.  

2.  The veteran's service-connected disabilities do not 
prevent him from securing and following some type of gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for chronic low back pain, status post laminectomy at L5-S1, 
thoracolumbar myositis, and degenerative disc disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5293 (2001).

2.  The criteria for a total rating based upon individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
4.16 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Chronic low back pain, status post laminectomy at L5-S1, 
thoracolumbar myositis, and degenerative disc disease is 
evaluated as 40 percent disabling under diagnostic code 5293.  
Under that diagnostic code intervertebral disc syndrome 
warrants a 40 percent evaluation if severe, with recurring 
attacks, with intermittent relief, and a 60 percent 
evaluation, if pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings to sit of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

In December 1993, the veteran underwent a VA examination, 
during which he complained of pain in the low back area 
radiating to the left leg, as well as occasional weakness in 
the left leg.  Examination revealed no atrophy.  The 
veteran's gait was antalgic, and the veteran limped on the 
right side.  Range of motion consisted of flexion to 45 
degrees and extension to 10 degrees.  All movements elicited 
pain.  Examination of the lower extremities revealed full 
active range of motion, except that flexion of the hips was 
decreased by back pain.  Straight leg raising was present on 
the right side to 55 degrees, and on the left side to 45 
degrees.  Muscle strength was good, although there was back 
pain.  The left leg was two centimeters longer than the right 
leg.  There was decreased sensation to pinprick on the left 
side.  Deep tendon reflexes were +2.  Right Achilles was +2; 
this was absent on the left.  Impressions included chronic 
low back pain; status post laminectomy S5-S1; thoracolumbar 
myositis; chronic spinal canal stenosis; and disc 
degenerative disease.  

According to a December 1993 letter from a private physician, 
the veteran received treatment for low back pain that 
included medication.  According to a May 1995 letter, 
neurological examination revealed moderate muscular spasms of 
the lumbar area, as well as positive Tinel's test and 
straight leg raising.  A June 1995 examination report 
reflects the presence of muscle spasms, as does an April 1996 
report.  According to the June 1995 report, however, the 
veteran was able to walk on heels and toes at the time of 
that examination, possessed strength characterized as 5/5 in 
both extremities, and manifested no atrophy.  

During a VA examination in November 2000, the veteran 
complained of severe radiating low back pain and occasional 
tingling and numbness in the calves and toes.  The veteran 
indicated that he had no bladder dysfunction and no fecal or 
urinary incontinence.  The examiner noted the veteran 
received prescriptions for one-month supplies of anti-
inflammatory agents in July and September 2000.  The veteran 
identified as precipitating factors intercourse and walking 
and as alleviating factors lumbosacral support, watching 
television, and medications.  The veteran indicated his pain 
was severe on a daily basis; that with severe pain he 
required Canadian crutches; that he had been unemployed for 
five years; and that he was unable to work as a welder.  

Examination revealed forward flexion to 65 degrees, backward 
extension to 25 degrees, lateral flexion to 40 degrees, and 
rotation to 35 degrees.  The examiner observed that the 
veteran, while dressing and undressing and while lacing his 
shoes, had more range of motion than that actually measured 
on forward flexion.  According to the examiner, there was no 
painful motion on examination; there was no objective 
evidence of painful motion in the movements of the lumbar 
spine; and there was no lumbar paravertebral muscle spasm.  
The examiner indicated that there was mild weakness of both 
ankle plantar flexor muscles, although there was no 
tenderness to palpation on the lumbar area.  There was a two 
centimeter muscle atrophy of the left thigh, there was 
positive straight leg raising and Lasegue sign on both sides, 
and ankle jerk on both sides was absent.  There were, 
however, no postural abnormalities, and, although the veteran 
had a slow antalgic gait, he was able to walk without the 
need of crutches.  The diagnosis was chronic low back pain 
status post laminectomy L5-S1 with thoracolumbar myositis and 
degenerative disease.  

The veteran's disability does not warrant a higher 
evaluation.  The veteran has ample range of motion of the 
lumbosacral spine; he is able to ambulate, and, 
notwithstanding the veteran's claim that he requires Canadian 
crutches, he has not required crutches during an examination.  
Although the veteran has articulated complaints of pain, the 
most recent examination has not revealed objective evidence 
of pain.  There is some evidence, including the report of the 
veteran's most recent VA examination, that the veteran's 
disability results in absent ankle jerk.  However, the most 
recent examination also reveals that the veteran's disability 
does not result in muscle spasm.  Although there is reference 
to muscle spasm in certain reports, the Board finds more 
probative the results of the November 2000 VA examination; 
among other things, that examination is more recent and, 
therefore, is a better indicator of the current level of the 
veteran's disability.  Therefore, although examination has 
revealed absence of ankle jerk on both sides, other findings 
consistent with a determination that the veteran's disability 
is pronounced are not present.  The Board finds, therefore, 
that the veteran's disability does not approximate a level of 
disability that may be characterized as pronounced.  The 
veteran's disability is no more than severe, and a higher 
evaluation is not warranted.   

TDIU

According to the applicable regulations, total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities:  Provided that, if there is one 
disability, if there is only one disability, it shall be 
rated as 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: 
(1) Disabilities of one or both upper extremities, or of 
one or both lower extremities, including the bilateral 
factor, if applicable, 
(2) Disabilities resulting from common etiology or a 
single accident, 
(3) Disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, 
(4) Multiple injuries incurred in action, or 
(5) Multiple disabilities incurred as a prisoner of war. 
Id.  

In addition, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  38 C.F.R. § 4.16(b).  

The veteran is currently service-connected for chronic low 
back pain, status post laminectomy at L5-S1, thoracolumbar 
myositis, and degenerative disc disease, evaluated as 40 
percent disabling, and dysthymia, evaluated as 10 percent 
disabling.  His combined evaluation is 50 percent.  

After a careful review of the evidence of record, it is clear 
that the veteran does not meet the criteria of 38 C.F.R. § 
4.16(a).  The veteran's two disabilities stem from a common 
etiology; however the combined evaluation of those two 
disabilities is less than 60 percent.  

Furthermore, the provisions of 4.16(b) do not afford the 
veteran a vehicle for securing entitlement to a total rating.  
The veteran has a high school education, worked as a line 
operator for fourteen years, and worked in a warehouse for 
two years.  Physical examination has revealed, as observed 
above, that the veteran is able to ambulate without 
assistance and that he retains a fair degree of motion in the 
lower back.  The veteran's back impairment is not does not 
preclude substantially gainful employment.  

A December 1995 report sets forth a diagnosis of recurrent 
severe major depression and psychotic features and reflects 
an opinion that the veteran is not able to perform any type 
of work.  According to that report, however, there is no 
history of psychiatric hospitalizations and the veteran lived 
with his family.  

Furthermore, a report of a December 1996 VA examination that 
resulted in a diagnosis of dysthymia sets forth a GAF 
evaluation of 60.  A GAF of 60 is consistent with moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition) at 44-47.  

The Board finds more probative of the veteran's actual 
impairment the GAF evaluation assigned to the veteran's 
disability in the report of the December 1996 examination 
than it does the December 1995 statement that the veteran is 
unable to perform any type of work.  Unlike the December 1995 
report, the latter December 1996 reflects that its opinions 
were formulated based upon a review of the entire claims file 
and includes the results of a social and industrial survey 
performed after the December 1995 examination.  Therefore, 
the Board attaches more weight to the report of the December 
1996 VA examination in finding that the veteran's psychiatric 
disability does not preclude substantially gainful 
employment. 

The veteran's disabilities, taken together or separately, are 
not such that they preclude substantially gainful employment.  
A total evaluation based on individual unemployability, 
therefore, is not in order.  

VCAA

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

It is unclear whether the RO considered and applied the VCAA.  
However, the Board finds that VA's duties have been 
fulfilled.   

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant and his representative have been 
notified in the statement of the case, supplemental statement 
of the case, and an August 2001 letter of the type of 
evidence needed to substantiate his claims.  Furthermore, VA 
has obtained all pertinent evidence identified by the 
appellant.  The appellant has not identified any evidence 
that could not be obtained, and, thus, there is no duty to 
notify the appellant of evidence that VA was unable to 
obtain.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  Examinations afforded 
to date are sufficient; therefore, no additional examination 
is warranted. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties both 
to notify and to assist the appellant in this case.  Further 
development and further expenditure of VA's resources is not 
warranted.


ORDER

The appeal is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

